
	
		I
		111th CONGRESS
		1st Session
		H. R. 3700
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish requirements for any health reform
		  legislation enacted by the Congress or the President during the 111th
		  Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Bill of Rights
			 Act or 10 Prescriptions for a Healthy America
			 Act.
		2.ProhibitionsThe Congress and the President shall not
			 enact health reform legislation that—
			(1)includes
			 government-run health insurance;
			(2)reduces benefits for seniors under the
			 Medicare program;
			(3)increases the
			 Federal deficit;
			(4)imposes new
			 taxes;
			(5)allows the Federal
			 Government to ration care;
			(6)imposes—
				(A)a mandate on
			 individuals to purchase health care coverage; or
				(B)a mandate on
			 employers to provide health care coverage; or
				(7)provides
			 taxpayer-funded health insurance to illegal immigrants.
			3.RequirementsThe Congress and the President shall enact
			 health reform legislation on or before December 31, 2009, that—
			(1)protects
			 individuals with pre-existing conditions;
			(2)reforms medical
			 liability law and curbs abusive litigation; and
			(3)reduces the
			 overall cost of health care for all.
			
